Title: To Thomas Jefferson from Parent, 27 May 1789
From: Parent (Parant), M.
To: Jefferson, Thomas


Beaune, 27 May 1789. Is grieved that he cannot have the pleasure of seeing TJ in Paris this month: he has injured his leg and cannot leave Beaune before the 15th or 20th of June.—Having received TJ’s letter of the 7th, he should have been pleased to tell him of his son’s capabilities: “D’écrire aussy bien que moy au moin, et il peut faire les quatre Regle pour la Chiffre, mais point de lattin, et assez obeissant, point de volonté.” If TJ could place him in some office or other in America, he would feel toward him “toute les obligations possible.” Hopes TJ will think well of him, and apologizes for late reply: he was about ready to set out when, in decanting some wine, the accident happened to him.
